Citation Nr: 0837178	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-43 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a nasopharyngeal carcinoma (claimed as 
metastatic poorly differentiated squamous cell carcinoma to 
large lymph node), to include as secondary to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to May 1968, 
which included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's request to reopen 
his claim of service connection for a nasopharyngeal 
carcinoma for failure to submit new and material evidence.  

The veteran requested and was afforded a video hearing at the 
New Orleans, Louisiana RO before the undersigned Veteran's 
Law Judge in September 2008.  A written transcript of this 
hearing was prepared, and VA has incorporated a copy of this 
transcript with the record.  

The issue of entitlement to service connection for a 
nasopharyngeal carcinoma is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received a written letter from the veteran on 
September 19, 2008, indicating that the veteran wanted to 
withdraw his appeal seeking entitlement to service connection 
for hearing loss.  The Board received such request prior to 
the promulgation of a decision.

2.  A December 2001 rating decision denied service connection 
for nasopharyngeal carcinoma (claimed as metastatic poorly 
differentiated squamous cell carcinoma to large lymph node); 
notice of this decision was issued that same month; the 
veteran did not enter a notice of disagreement with this 
decision within one year of notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the December 2001 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim of 
service connection for nasopharyngeal carcinoma.


CONCLUSION OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The December 2001 rating decision to deny service 
connection for nasopharyngeal carcinoma became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

3.  Evidence received since the RO's December 2001 decision 
is new and material, and the claim for service connection for 
nasopharyngeal carcinoma is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing Loss

The veteran perfected an appeal from a March 2005 rating 
decision that, in pertinent part, denied service connection 
for hearing loss.  VA received a written letter from the 
veteran on September 19, 2008, indicating the veteran's 
desire to withdraw his appeal as to the issue of entitlement 
to service connection for hearing loss.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  

Once the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).


Nasopharyngeal Carcinoma 

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for nasopharyngeal carcinoma, any lack of notice 
or development is not prejudicial.  See 38 U.S.C.A. §§ 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Because the claim has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's claim. See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim." Such evidence must also "raise a reasonable 
possibility of substantiating the claim." See 38 C.F.R. 
§ 3.156(a).

In this case, in a December 2001 rating decision, the RO 
denied the veteran's claim of service connection for 
nasopharyngeal carcinoma (claimed as metastatic poorly 
differentiated squamous cell carcinoma to large lymph node) 
on the basis that there was no evidence linking the disorder 
to the veteran's military service.  Notice of this decision 
was issued in December 2001, and because the veteran did not 
submit a notice of disagreement with this rating decision 
within one year of issuance of notice of the decision, it 
became "final" under 38 U.S.C.A. § 7105(c).  See also 
38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the December 2001 1991 rating 
decision.  

After reviewing the evidence, the Board finds that the 
evidence received since the rating decision is new and 
relates to the question of nexus to service, a fact not 
established at the time of the December 2001 rating decision.  

An April 2004 letter from Bahman A. Daneshfar, MD, who 
treated the veteran for his cell carcinoma involving the 
large lymph nodes, indicated that this type of cancer is 
related to those respiratory cancers VA presumptively 
service-connects where veterans are exposed to herbicides in 
service (this veteran served in the Republic of Vietnam, and 
it is presumed that he was so exposed).  A similar opinion 
was offered by J. Kevin Duplechain, MD (an otolaryngologist), 
in a May 2004 letter.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
nasopharyngeal carcinoma (claimed as metastatic poorly 
differentiated squamous cell carcinoma to large lymph node), 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

The claim of service connection for hearing loss is 
dismissed.  

New and material evidence has been received, and the claim 
for service connection for nasopharyngeal carcinoma (claimed 
as metastatic poorly differentiated squamous cell carcinoma 
to large lymph node) is reopened.


REMAND

The veteran is seeking service connection for nasopharyngeal 
carcinoma (claimed as metastatic poorly differentiated 
squamous cell carcinoma to large lymph node), to include as 
secondary to Agent Orange exposure.  The veteran served in 
Republic of Vietnam during the Vietnam War, and as such is 
presumed to have been exposed to herbicides during such 
service. 38 C.F.R. § 3.307(a)(6)(iii).  VA presumes service 
connection for certain diseases incurred by veterans who were 
exposed during service to herbicides.

The Secretary of Veterans Affairs has determined, however, 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for certain 
conditions, to include nasopharyngeal cancer.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

That said, and as noted above, an April 2004 letter from Dr. 
Daneshfar, who treated the veteran for his cell carcinoma 
involving large lymph nodes, indicated that this type of 
cancer is related to those respiratory cancers VA 
presumptively service-connects where veterans are exposed to 
herbicides in service; and, a similar opinion was offered by 
J. Kevin Duplechain, MD (an otolaryngologist), in a May 2004 
letter.  

In view of the above-discussed evidence of record, the Board 
is of the opinion that further development is warranted.  
Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should provide the claims 
file to a VA oncologist for review.  The 
oncologist should consider the records 
regarding the veteran's nasopharyngeal 
carcinoma (claimed as metastatic poorly 
differentiated squamous cell carcinoma to 
large lymph node), to include the letter 
from the private doctors discussed above, 
and should provide an opinion as to 
whether this cancer is related to his 
presumed exposure to Agent Orange while 
serving in Vietnam. The oncologist should 
explain the reasons for the conclusion 
reached.

2.  After completion of the above, the 
AMC should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


